 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          QUALITY PRODUCTS INC,                             CASE NO. C17-1418 MJP

11                                  Plaintiff,                ORDER ON MOTON TO AMEND
                                                              ANSWER TO INCLUDE
12                  v.                                        COUNTERCLAIM

13          VERKA FOOD PRODUCTS LTD,

14                                  Defendant.

15

16          The above-entitled Court, having received and reviewed:

17          1. Defendant VFI’s Motion to Amend Answer to Include Counterclaim (Dkt. No. 56),

18          2. Plaintiff Quality Products’ Opposition to Defendant’s Motion to Amend Answer to

19              Include Counterclaim (Dkt. No. 58),

20          3. Defendant’s Reply in Support of Defendant VFI’s Motion to Amend Answer to

21              Include Counterclaim (Dkt. No. 61),

22   all attached declarations and exhibits, and relevant portions of the record, rules as follows:

23

24


     ORDER ON MOTON TO AMEND ANSWER TO INCLUDE COUNTERCLAIM - 1
 1          IT IS ORDERED that the motion is GRANTED. Defendants must file their amended

 2   answer within seven days of the date of this order.

 3                                             Background

 4          The origins of this dispute date back to 2011, when Plaintiff sued Defendant Verka Food

 5   Products (“VFP”) for trademark infringement and unfair competition. (Quality Food Products,

 6   Inc. v. Verka Food Products Ltd., et al., Case No. 2:11-cv-0533MJP.) The matter was resolved

 7   through entry of a settlement agreement. (Id. at Dkt. No. 36.)

 8          Later, Plaintiff came to believe that a new entity (Verka Food international, Ltd.; “VFI”),

 9   operated by the Defendants, was offering infringing products in violation of the settlement

10   agreement and federal trademark law. On September 20, 2017, Plaintiff filed another lawsuit

11   against the same parties, also naming VFI. (Quality Food Products, Inc. v. Verka Food Products

12   Ltd., et al., Case No. 2:17-cv-1418MJP; see Dkt. No. 1.)

13          Defendants now seek to file a counterclaim against Plaintiff for actions which occurred

14   when representatives of Plaintiff contacted customers of VFI and demanded that these retailers

15   cease selling VFI products with the trademarked VERKA designation. Defendants request leave

16   of the Court to file an amended answer which includes a counterclaim for intentional interference

17   with a business relationship. (Dkt. No. 57, Decl. of Franz, Ex. A at 22.)

18                                              Discussion

19          A party may amend its answer with leave of the court, which “should freely give leave

20   when justice so requires.” FRCP 15(a). The federal rules also indicate that the court may

21   “permit a party to file a supplemental pleading asserting a counterclaim that matured or was

22   acquired by the party after serving an earlier pleading.” FRCP 13(e).

23

24


     ORDER ON MOTON TO AMEND ANSWER TO INCLUDE COUNTERCLAIM - 2
 1           Plaintiff interposes two objections to the proposed amendment. First, it argues that the

 2   amendment is futile because it is contravened by the state’s “litigation privilege.” The Court

 3   does not agree.

 4           The Washington “litigation privilege” provides absolute immunity for statements made

 5   by witnesses, parties or attorneys “in the course of a judicial proceeding.” McNeal v. Allen, 95

 6   Wn.2d 265, 267 (1980); Jeckle v. Crotty 120 Wn.App. 374, 386 (2004). Plaintiff seizes on

 7   language in the cases protecting acts or statements which are “pertinent or material to the relief

 8   sought” (Jeckle, id.) but it is lifting that description out of context – a review of the cases makes

 9   it clear that the privilege only extends to acts or statements related to ongoing litigation (in

10   depositions, in pleadings, at trial, etc.). The communications alleged in the proposed

11   counterclaim relate to (a) violations of the settlement agreement (which, by definition, is not an

12   ongoing piece of litigation) and (b) an implication that the recipient vendors might be sued if

13   they did not cease selling Defendants’ Verka products. These kind of statements are not

14   protected by the state’s “litigation privilege.”

15           Plaintiff also objects to the proposed amendment on grounds of the federal “Noerr-

16   Pennington doctrine,” a doctrine which provides immunity for acts done in the course of

17   litigation or for “conduct incidental to the prosecution of” a lawsuit. Sosa v. DirecTV, Inc., 437

18   F.3d 923, 936-37 (9th Cir. 2006). Included within the protections of the doctrine are

19   “prelitigation letters and notices that ‘threaten legal action and mak[e] legal representations.’”

20   Id. at 940.

21           The immunity of Noerr-Pennington can be penetrated by what is known as the “sham

22   litigation” exception. The exception is defined in two parts:

23

24


     ORDER ON MOTON TO AMEND ANSWER TO INCLUDE COUNTERCLAIM - 3
 1           First, the lawsuit must be objectively baseless in the sense that no reasonable litigant
             could realistically expect success on the merits. If an objective litigant could conclude
 2           that the suit is reasonably calculated to elicit a favorable outcome, the suit is immunized
             under Noerr, and an antitrust claim premised on the sham exception must fail[]. Only if
 3           challenged litigation is objectively meritless may a court examine the litigant's subjective
             motivation. Under this second part of our definition of sham, the court should focus on
 4           whether the baseless lawsuit conceals “an attempt to interfere directly with the business
             relationships of a competitor…” through the “use [of] the governmental process—as
 5           opposed to the outcome of that process—as an anticompetitive weapon…”

 6   Prof'l Real Estate Inv'rs, Inc. v. Columbia Pictures Indus., Inc., 508 U.S. 49, 60–61 (1993)

 7   (emphasis in original, footnote and citations omitted).

 8           This is, frankly, a closer call. Requiring proof that litigation (or threatened litigation) is

 9   “objectively baseless” sets a very high bar, and it is far from clear at this point whether it is one

10   which Defendants can hurdle. Despite vigorous arguments on both sides concerning the merits

11   of the present lawsuit, it is the Court’s finding that a ruling that this lawsuit is either “baseless”

12   or at least colorably meritorious is premature. Such a finding awaits further development of the

13   facts through discovery and elaboration of the legal arguments through dispositive motions

14   practice.

15           On that basis, the Court will permit Defendants to amend their answer to include the

16   proposed counterclaim. Defendants are directed to file their amended answer within seven days

17   of the entry of this order.

18

19           The clerk is ordered to provide copies of this order to all counsel.

20           Dated December 13, 2018.

21

22
                                                             A
                                                             The Honorable Marsha J. Pechman
                                                             United States Senior District Court Judge
23

24


     ORDER ON MOTON TO AMEND ANSWER TO INCLUDE COUNTERCLAIM - 4
